      Case 3:20-cr-00314-MMA Document 135 Filed 07/14/20 PageID.665 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
                            UNITED STATES DISTRICT COURT
 8
                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                Case No.: 20-cr-314-MMA
11                 Plaintiff,
12                                             ORDER CONTINUING HEARING AND
            v.                                 EXCLUDING TIME UNDER THE
13                                             SPEEDY TRIAL ACT
14    DAVIT SIMONYAN (1),
          aka “Davo,”
15    VAHRAM SIMONYAN (2),
16    ARSEN MINASYAN (3),
      GOR PLAVCHYAN(4),
17    ARSEN GALSTYAN (5),
18    MUKUCH MKRTCHYAN (6),
      SMBAT SHAHINYAN (7),
19
20                Defendants.
21
22         For the reasons stated by the parties in their joint motion, and pursuant to 18
23 U.S.C. § 3161(h)(7),
24         IT IS HEREBY ORDERED that:
25         1.    The motion hearing and trial setting presently set for July 20, 2020 is
26 continued to October 5, 2020 at 2:00 p.m. The parties shall file their motions, if any,
27 two weeks before the hearing date, with responses due one week prior to the hearing.
28      2.    Time from the July 14, 2020 filing of this motion until the continued
     motion hearing date is excluded under the Speedy Trial Act, as the Court finds that the
     Case 3:20-cr-00314-MMA Document 135 Filed 07/14/20 PageID.666 Page 2 of 3




1 ends of justice served by granting the continuance outweigh the best interest of the
2 public and the defendants in a speedy trial for the following reasons:
3               a. The ongoing public health emergency recognized in the Orders of the
4                  Chief Judge of this Court has made preparing for trial and the filing of
5                  motions substantially more difficult; although the parties have
6                  exercised reasonable diligence in reviewing discovery, identifying and

7                  interviewing witnesses, and otherwise preparing for trial, the present

8                  circumstances has burdened those efforts and a reasonable continuance

9                  is appropriate to enable them to be accomplished;

10              b. The discovery in this case is very voluminous; to date, it includes
                   approximately 93,335 pages of written discovery and 439 audio/video
11
                   files, and additional discovery is contemplated;
12
                c. The crimes charged in the indictment occurred over almost three years,
13
                   span at least five states, and involved a number of individuals including
14
                   those charged in this case and others. Investigating the allegations,
15
                   reviewing the discovery, and investigating possible defenses in such a
16
                   case is time-consuming under normal circumstances and more so under
17
                   the conditions of the global pandemic
18
                d. The ability of the United States to summarize the most relevant
19
                   evidence for each defendant and his counsel has been hampered by the
20
                   ongoing public health emergency and the related social distancing
21
                   measures, notwithstanding the parties’ diligence.
22
                e. The Court also finds that a failure to grant the requested continuance
23
                   would deny defense counsel the reasonable time necessary to prepare
24
                   for trial, taking into account the existence of due diligence, particularly
25
                   given the recent retainer of new counsel for Defendant Smbat
26                 Shahinyan.
27
28
                                                                       United States v. SIMONYAN et al.
                                                                                         20-cr-314-MMA
     Case 3:20-cr-00314-MMA Document 135 Filed 07/14/20 PageID.667 Page 3 of 3




 1        3.     Time shall accordingly be excluded under 18 U.S.C. § 3161(h)(7)(B)(iv)
 2 dating from the time the parties’ motion was filed under 18 U.S.C. 3161(h)(1)(D).
 3        4.     The Court expressly finds that this continuance is granted, in part, based
 4 upon the extraordinary circumstances of the ongoing public health emergency, as
 5 recognized in the Orders of the Chief Judge of this Court and approved by the Ninth
 6 Circuit Judicial Council, and not because of general congestion of the court’s calendar,
 7 or lack of diligent preparation on the part of any party.
 8        5.     Time shall also be excluded as to each defendant individually pursuant to

 9 18 U.S.C. § 3161(h)(6), based upon the Court’s finding that this exclusion is reasonable
10 as to each individual defendant based upon the exclusion as to his codefendants.
11
          SO ORDERED.
12
13
     DATED: July 14, 2020
14
15
                                          ____________________________________
16                                        HON. MICHAEL M. ANELLO
                                          United States District Court
17
                                          Southern District of California
18
19
20
21
22
23
24
25
26
27
28
                                                                      United States v. SIMONYAN et al.
                                                                                        20-cr-314-MMA
